Case 1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 1 of 23




                    EXHIBIT "B"
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 2 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               1 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 3 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               2 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 4 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               3 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 5 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               4 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 6 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               5 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 7 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               6 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 8 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               7 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 9 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               8 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 10 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               9 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 11 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               10 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 12 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               11 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 13 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               12 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 14 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               13 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 15 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               14 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 16 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               15 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 17 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               16 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 18 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               17 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 19 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               18 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 20 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               19 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 21 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               20 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 5Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 22 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                               21 of 21
FILED: NEW YORK COUNTY CLERK 08/05/2019 02:50 PM                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 6Case   1:19-cv-07762-PKC Document 1-2 Filed 08/20/19 Page 23 of 23
                                                                       RECEIVED  NYSCEF: 08/05/2019




                                                1 of 1
